ORDER
On May 11, 2005, pursuant to Article III, Rule 13 of the Supreme Court Rules, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On May 13, 2005, Disciplinary Counsel filed Respondent’s affidavit with the Court.
Upon review of Respondent’s affidavit, we deem that an order disbarring the Respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the Respondent, Joseph A. Bevilacqua Jr., be and he is hereby Disbarred on Consent from engaging in the practice of law.
Justice ROBINSON did not participate.